Fourth Court of Appeals
                                            San Antonio, Texas
                                                     May 6, 2014

                                                  No. 04-13-00232-CV

                                      IN RE Alberto Roman GONZALEZ

                                         Original Mandamus Proceeding 1

                                                       ORDER

Sitting:            Catherine Stone, Chief Justice
                    Sandee Bryan Marion, Justice
                    Rebeca C. Martinez, Justice

       On May 2, 2014, Alberto Roman Gonzalez filed a “Motion to Set” requesting a hearing.
This court has previously determined that it is without jurisdiction in this original proceeding.
Accordingly, relator’s motion is DISMISSED FOR LACK OF JURISDICTION.


           It is so ORDERED on May 6th, 2014.                             PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
    There is no pending trial court proceeding.